39 F.3d 1187
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Norma NAJARRO;  Dario Villar, Plaintiffs-Appellants,v.Brian HILL, CA State Automobile Association, Defendant-Appellee.
No. 94-15887.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 17, 1994.*Decided Oct. 27, 1994.

Before:  BROWNING, FARRIS, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Dario Campos Villar appeals the district court's 28 U.S.C. Sec. 1915(d) sua sponte dismissal for lack of jurisdiction of his action alleging various causes of action against his auto insurer, California State Automobile Association, with respect to damage to Villar's auto and possible personal injuries.  The parties are both California residents, therefore, there is no diversity jurisdiction.  In addition the parties are private parties and not state actors.  The district court did not abuse its discretion in dismissing Villar's complaint for lack of federal jurisdiction.   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3